Name: 90/482/EEC: Commission Decision of 27 September 1990 on provisional measures applicable following the unification of Germany concerning areas free of classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  health;  political geography;  European construction;  international security
 Date Published: 1990-09-29

 Avis juridique important|31990D048290/482/EEC: Commission Decision of 27 September 1990 on provisional measures applicable following the unification of Germany concerning areas free of classical swine fever Official Journal L 267 , 29/09/1990 P. 0043 - 0043*****COMMISSION DECISION of 27 September 1990 on provisional measures applicable following the unification of Germany concerning areas free of classical swine fever (90/482/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2684/90 on interim measures applicable after the unification of Germany, in anticipation of the adoption of transitional measures by the Council either in cooperation with, or after consultation of, the European Parliament (1), and in particular Article 3 thereof, Whereas Council Directive 72/461/EEC (2) on health problems affecting intra-Community trade in fresh meat provides for the establishment of a list of the Member States and areas which are free of swine fever; Whereas the Council, by Decision 88/303/EEC (3), recognized certain parts of the territory of the Community as being either officially swine fever free or swine fever free; Whereas the status of the regions of the territory of the former German Democratic Republic must be determined; Whereas the measures adopted by this Decision are to apply subject to the amendments resulting from the decisions of the Council on the proposals presented by the Commission on 21 August 1990; Whereas the measures provided for in this Decision are in accordance with the opinion of the ad hoc committee provided for by Council Directive 90/476/EEC (4) of 17 September 1990 on provisional measures to be applied after the unification of Germany in anticipation of transitional measures to be adopted by the Council in consultation with the European Parliament, HAS ADOPTED THIS DECISION: Article 1 The regions of 'Bezirke Rostock, Schwerin, Neubrandenburg, Potsdam, Frankfurt, Cottbus, Magdeburg, Halle, Erfurt, Gera, Suhl, Dresden, Leipzig, Chemnitz and Berlin-Ost' are hereby to be considered swine fever free within the meaning of Article 13 (2) of Directive 72/461/EEC pursuant to Article 3 of Decision 80/303/EEC. Article 2 This Decision shall apply as from the unification of Germany until the entry into force in the agricultural sector of the Council Directive on the transitional measures and adjustments required to the Directives on plant products, seeds, plants and animal feedingstuffs and to the veterinary and zootechnical legislation as a result of the integration of the territory of the former German Democratic Republic into the Community, the proposal for which was presented on 21 August 1990. This Decision shall apply, however, until 31 December 1990 at the latest. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 263, 26. 9. 1990, p. 1. (2) OJ No L 302, 31. 12. 1972, p. 24. (3) OJ No L 132, 28. 5. 1988, p. 76. (4) OJ No L 266, 28. 9. 1990, p. 1.